                    IN THE-UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             SOUTHERN DIVISION
                             NO. 7:19-CR-00101-D-2

UNITED STATES OF AMERICA

               V.


JUSTIN DWAYNE JONES
     a/k/a "TOOTIE"


                             ORDER OF FORFEITURE

       WHEREAS, pursuant to the entry of a Memorandum of Plea Agreement by the

defendant on June 4, 2020, and the defendant's guilty plea to offenses in violation of

21 U.S.C. §§ 846, 841(a)(l), 841(b)(l)(B) and (C), and 18 U.S.C. § 2, the Court finds

that the following property is hereby forfeitable pursuant to 21 U.S.C. § 853, to wit:

$4,880.00, an amount representing proceeds the defendant obtained directly or

indirectly as a result of the said offenses and for which the United States may forfeit

substitute assets;

      It is hereby ORDERED, ADJUDGED and DECREED:

       1.      That pursuant to 21 U.S.C. § 853(a), the defendant shall forfeit

$4,880.00 to the United States as property constituting or derived from proceeds

obtained, directly or indirectly, as a result of the said offenses.

       2.      That pursuant to Rule 32.2(e) of the Federal Rules of Criminal

Procedure, the United States may move to amend this Order at any time to substitute

specific property to satisfy this Order of Forfeiture in whole or in part.


                                            1



            Case 7:19-cr-00101-D Document 145 Filed 09/08/20 Page 1 of 2
      3.      That any and all forfeited funds shall be deposited by the U.S.

Department of Justice or the U.S. Department of the Treasury, as soon as located or

recovered, into the U.S. Department of Justice's Assets Forfeiture Fund or the U.S.

Department of the Treasury's Assets Forfeiture Fund in accordance with 28 U.S.C.

§ 524(c) and 21 U.S.C. § 881(e).

      4.      That upon sentencing and issuance of the.Judgment and Commitment

Order, the Clerk of Court is DIRECTED to incorporate a reference to this Order of

Forfeiture in the applicable section of the Judgment, as required by Fed. R. Crim. P.

32.2(b)(4)(B). In accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this Order shall be

final as to the defendant upon entry.

       SO ORDERED, this ..8_ day of J&jlkN b•"         , 2020.




                                        United States District Judge




                                          2



           Case 7:19-cr-00101-D Document 145 Filed 09/08/20 Page 2 of 2
